Exhibit 10.19 EMPLOYMENT AGREEMENT This Employment Agreement dated as of September , 2005 (this "Agreement") is entered into by and between Buckeye Ventures, Inc. ("BVI"), a Nevada corporation, and James Papasodero (the "Employee"). WHEREAS, BVI has this date acquired all of the stock of Heating & Air Services, Inc. (f/k/a HAC Acquisition Corp.) and intends to operate Heating & Services, Inc. ("the Company") as a wholly owned subsidiary of BVI; and WHEREAS, the Employee has served as an employee of the Company pursuant to an Employment Agreement dated as of November 6, 2001 and a Non-Competition and Confidentiality Agreement of the same date (collectively the "Company Agreements"); and WHEREAS, BVI intends in the near future to merge with and into World Wide Motion Pictures Corp. (the "WWMPC Merger") whose shares are publicly traded, so that following the merger, all of the common capital stock of BVI shall become publicly traded (the "publicly traded stock"); NOW, THEREFORE, in consideration of the above recitals and mutual promises contained herein, the parties agree as follows: 1.
